Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 13, 2013.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-00485-CV


                   IN RE EDWARD R. NEWSOME, Relator


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                         Trial Court Cause No. H-01-4556

                         MEMORANDUM OPINION
      Relator Edward R. Newsome filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52. In the petition,
relator claims indigence and seeks appointment of counsel and a free record in a
malpractice and breach of contract suit against an attorney. He also appears to
request arbitration of his claims. Relator has not stated that a trial judge has denied
these requests. He has not identified the trial court in which his suit was filed or
named the trial judge.
       Instead, relator has named attorney John Joseph Sutter as respondent.1 This
court has the authority to issue a writ of mandamus against “a judge of a district or
county court in the court of appeals district” and other writs as necessary to enforce
our appellate jurisdiction. See Tex. Gov’t Code § 22.221. We lack jurisdiction to
grant relief against Sutter. See In re Newsome, No. 03-13-00009-CV, 2013 WL
237713 (Tex. App.—Austin Jan. 18, 2013, orig. proceeding) (mem. op.)
(dismissing petition naming John Joseph Sutter et al. as respondents and seeking
relief against United States District Judge Sim Lake).

       Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction.

                                         PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




1
  We take judicial notice that PACER, Public Access to Court Electronic Records, reflects that
relator has filed suit against Sutter in the United States District Court for the Southern District of
Texas under cause number 01-CV-04556. Section 22.221 of the Texas Government Code does
not grant this court authority to issue a writ against a federal judge. See In re Aranda, No. 08-04-
00167-CV, 2004 WL 1719244 (Tex. App.—El Paso July 29, 2004, orig. proceeding) (mem. op.).

                                                  2